Citation Nr: 0611070	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
herniated nucleus pulposus of the lumbar spine.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 2003 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

It should be noted that the veteran was notified on September 
22, 2005 of a rating decision granting him service connection 
for radiculopathy with paresthesia of the left lower 
extremity and assigning an initial evaluation of 10 percent.  
The veteran has until September 21, 2006 to appeal this 
decision.  Since he has not filed a notice of disagreement 
with this decision, it is not in appellate status and will 
not be discussed in this decision.  


FINDING OF FACT

The veteran's lumbar spine disorder, degenerative disc 
disease, is manifested by no more than subjective complaints 
of pain and muscle spasms, with forward flexion of the 
thoracolumbar spine of 90 degrees and combined range of 
motion for the thoracolumbar spine of 240 degrees, with no 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
herniated nucleus pulposus of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, a September 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2004 letter informed 
the veteran that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, an August 
2005 statement of the case (SOC) contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  
However, in light of the fact that the earliest possible 
effective date will be the veteran's release from service, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
In addition, the veteran was advised of the evidence needed 
for a higher disability rating in the March 2005 rating 
decision and the August 2005 SOC.  The veteran has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown. 

Service, and non-VA and VA medical records, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the veteran's 
claim and that VA has satisfied, to the extent possible, the 
duty to assist.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Since the present appeal arises 
from an initial rating decision, which established service 
connection and assigned the initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The appellant contends that his service-connected back 
disorder is more severe than the assigned disability rating 
suggests and that he is eligible for a compensable disability 
rating.  The veteran is currently service connected at a 
noncompensable (zero percent) disability rating under 
Diagnostic Code 5243, intervertebral disc syndrome.  38 
C.F.R. § 4.71(a) (2005).  

Under the current rating criteria effective on September 26, 
2003, the veteran may receive a compensable rating by showing 
that he suffered incapacitating episodes for at least one 
week but less than two weeks in the prior twelve months.  The 
veteran has not reported any such problem, so he does not 
qualify for a compensable disability evaluation under 
Diagnostic Code 5243 due to incapacitating episodes (that is, 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician).  38 C.F.R. § 4.71(a), Diagnostic 
Code 5243 (2005).

To receive a compensable (10 percent) rating for a 
thoracolumbar spinal condition under the Rating Schedule, the 
veteran must show: forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; a 
combined range of motion of the thoracolumbar spine greater 
then 120 degrees, but not greater than 235 degrees; muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal or spine contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  At the veteran's 
March 2005 VA examination, his thoracolumbar spinal forward 
flexion was 90 degrees and his combined range of motion for 
the thoracolumbar spine was 240 degrees.  He maintains that 
he has some subjective pain and muscle spasms, but does not 
assert, nor does the evidence show, a vertebral fracture.  
Therefore, the objective standards for a compensable rating 
have not been met.  38 C.F.R. § 4.71(a), Diagnostic Codes 
5237, 5243.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Although the clinical findings do not exactly mirror the 
evaluation criteria for a 10 percent rating under the Rating 
Schedule, giving the benefit of the doubt to the veteran, the 
Board concludes that the evidence more closely approximates a 
10 percent rating due to pain and weakness.  38 U.S.C.A. § 
5107(b) (West 2002); see also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.  In a June 2004 private medical 
record, it was noted that the veteran tested one standard 
deviation below the normal range for back strength; however a 
subsequent prognosis report reflected improvements.   In his 
March 2005 VA examination, the veteran reported near daily 
lower lumbar pain, worse in the morning and at night.  He 
reported that he avoids lifting anything over 45 pounds and 
wears a back brace intermittently when the pain increases.  
The discomfort is eased with heat, stretching and pain 
medications.    

Even with consideration of DeLuca, and resolving all doubt in 
the veteran's favor, the Board concludes that the evidence of 
record warrants no more than a 10 percent rating for his 
lumbar spine disorder.  The veteran's forward flexion has not 
been limited to 60 degrees or less, the combined range of 
motion of the thoracolumbar spine has not been limited to 120 
degrees or less, and the veteran does not show muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's lumbar spine disorder has been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  There is no evidence of record that the 
veteran's service-connected lumbar spine disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  Thus, the preponderance of the evidence is against 
the assignment of an initial rating in excess of 10 percent 
for the veteran's spine disorder.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Finally, the Board notes that the veteran is separately 
service connected for radiculopathy and paresthesia, for 
which an initial 10 percent rating was assigned.  


ORDER

An initial 10 percent rating for herniated nucleus pulposus 
of the lumbar spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


